 

Fill in this information to identify your case:

 

 

Debtor 1 Jim M Alderman
First Name Middte Name Last Name

Debtor 2 Don Alderman

(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: DISTRICT OF NEW MEXICO

 

Case number
(if known) OO Check if this is an
amended filing

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 42115

If you are an individual filing under chapter 7, you must fill out this form if:

i creditors have claims secured by your property, or

a you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,

whichever Is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

if two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. {f more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D; Creditors Whe Have Claims Secured by Property (Official Form #060), fill In the
information below.

identify the creditor and the property that is collateral What do you intend to do with the property that Did you clalm the property
secures a debt? as exempt on Schedule C7
Creditors Credit Acceptance C) Surrender the property. ONo
name: OO Retain the property and redeern it.
@ Retain the property and enter into a B ves

Description of 2011 Ford Flex 100000 miles
property 4D wagon SE 2WD. NADA value

securing debt:

Reaffirmation Agreement.
DC Retain the property and [explain]:

 

 

Creditors Credit Union 1 O] Surrender the property. ONo
name: O Retain the property and redeem it.
@ Retain the property and enter into a M Yes

Description of 2012 Toyota Sienna 120000 Reaffirmation Agreement.

property miles C Retain the property and [explain]:
securing debt: 5D wagon. NADA value property lexplain]

 

 

List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form t06G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still In effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases Will the lease be assumed?
Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1
Software Copyright (c} 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 19-12626-)7 Doc5 Filed 11/18/19 Entered 11/18/19 10:45:57 Page 1 of 2

 
Debtor1 Jim M Alderman
Debtor2 Don Alderman Case number (if known)

 

 

Lessor's name: Comcast OO No
MH Yes

Description of leased 5 months left of 2 yr contract. 171 per month
Property:

Sign Below

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any personal
property that Is subject to an unexpired lease.

x
( = Sh Don Lon CM

Signature of Debtor 4 Signature of Debtor 2

Date Mi [ef [2 ig Date WY {Z01$

 

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 19-12626-)7 Doc5 Filed 11/18/19 Entered 11/18/19 10:45:57 Page 2 of 2
